                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALFONSO SANTIAGO, et al.,                     :
    Plaintiffs                                :            No. 1:18-cv-01635
                                              :
              v.                              :            (Judge Kane)
                                              :
PROGRESSIVE NORTHERN                          :
INSURANCE COMPANY,                            :
     Defendant                                :

                                           ORDER

       AND NOW, on this 26th day of March 2019, upon consideration of Defendant

Progressive Northern Insurance Company (“Defendant”)’s motion to set aside the entry of

default (Doc. No. 9), and in accordance with the Memorandum entered concurrently with this

Order, IT IS ORDERED THAT:

       1.     Defendant’s motion to set aside the entry of default (Doc. No. 9), is GRANTED;

       2.     The Clerk of Court is directed to SET ASIDE the default entered on October 10,
              2018 (Doc. No. 7), against Defendant; and

       3.     Defendant shall file an answer or otherwise respond to Plaintiffs’ complaint
              within twenty (20) days of the date of this Order.

                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
